

117 S2036 IS: Meat Packing Special Investigator Act
U.S. Senate
2021-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2036IN THE SENATE OF THE UNITED STATESJune 10, 2021Mr. Tester (for himself, Mr. Grassley, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Packers and Stockyards Act, 1921, to establish the Office of the Special Investigator for Competition Matters, and for other purposes.1.Short titleThis Act may be cited as the Meat Packing Special Investigator Act.2.Office of the Special Investigator for Competition MattersThe Packers and Stockyards Act, 1921, is amended by inserting after section 210 (7 U.S.C. 197c) the following:211.Office of the Special Investigator for Competition Matters(a)EstablishmentThere is established within the Packers and Stockyards Division of the Department of Agriculture an office, to be known as the Office of the Special Investigator for Competition Matters (referred to in this section as the Office).(b)Special investigator for competition mattersThe Office shall be headed by the Special Investigator for Competition Matters (referred to in this section as the Special Investigator), who shall be appointed by the Secretary. (c)DutiesThe Special Investigator shall—(1)use all available tools, including subpoenas, to investigate and prosecute violations of this Act by packers;(2)serve as a Department of Agriculture liaison to, and act in consultation with, the Department of Justice and the Federal Trade Commission with respect to competition and trade practices in the food and agricultural sector;(3)act in consultation with the Department of Homeland Security with respect to national security and critical infrastructure security in the food and agricultural sector; and(4)maintain a staff of attorneys and other professionals with appropriate expertise.(d)Prosecutorial authorityNot­with­stand­ing title 28, United States Code, the Special Investigator shall have the authority to bring any civil or administrative action authorized under this Act against a packer..